     Case 8:19-cr-00061-JVS Document 287 Filed 09/15/20 Page 1 of 3 Page ID #:4321



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14

15                            UNITED STATES DISTRICT COURT

16                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

17                                  SOUTHERN DIVISION

18   UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS

19              Plaintiff,                    ORDER GRANTING GOVERNMENT’S EX
                                              PARTE APPLICATION FOR PERMISSION
20                    v.                      TO FILE AN OVERSIZE BRIEF

21   MICHAEL JOHN AVENATTI,

22                           Defendant.

23

24         For good cause shown, the government’s ex parte application for

25   permission to file an oversize brief of thirty five pages in

26   connection with the government’s consolidated motion in limine to

27   admit evidence of defendant MICHAEL JOHN AVENATTI’s (“defendant’s”)

28
     Case 8:19-cr-00061-JVS Document 287 Filed 09/15/20 Page 2 of 3 Page ID #:4322



 1   other acts, crimes, and wrongs, and to admit evidence of defendant’s

 2   prior convictions should he testify at trial is GRANTED.

 3          IT IS SO ORDERED.

 4

 5   September 15, 2020

 6   DATE                                    HONORABLE JAMES V. SELNA
                                             UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 8:19-cr-00061-JVS Document 287 Filed 09/15/20 Page 3 of 3 Page ID #:4323



 1   IN CASE OF DENIAL:

 2          The government’s ex parte application for permission to file an

 3   oversize brief in connection with the government’s consolidated

 4   motion in limine to admit evidence of defendant MICHAEL JOHN

 5   AVENATTI’s (“defendant’s”) other acts, crimes, and wrongs, and to

 6   admit evidence of defendant’s prior convictions should he testify at

 7   trial is DENIED.

 8          The government shall file a revised motion no later than

 9   ____________________.

10          The revised memorandum of points and authorities in support of

11   the government’s consolidated brief shall not exceed ____________

12   pages.

13          IT IS SO ORDERED

14

15

16   DATE                                    HONORABLE JAMES V. SELNA
                                             UNITED STATES DISTRICT JUDGE
17

18

19   Presented by:

20        /s/
     JULIAN L. ANDRÉ
21   Assistant United States Attorneys

22

23

24

25

26

27

28
